Citation Nr: 1631615	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  08-37 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for right knee instability.

2. Entitlement to an initial disability rating in excess of 10 percent, and a disability rating in excess of 10 percent from February 2, 2012, for right knee limitation of flexion.

3. Entitlement to a disability rating in excess of 10 percent for a right ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1993 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2012, the Board remanded this matter for additional development.

In a March 2013 rating decision, the Appeals Management Center (AMC) granted the Veteran a separate 10 percent disability rating for lost right knee flexion as well as a temporary total disability rating because of the surgery on that knee.  

In August 2013, the Board again remanded this matter for additional development.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include treatment records from the Mount Vernon VA Community Based Outpatient Clinic dated September 2001 to May 2006; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

In the August 2013 remand, the Board found the issue of entitlement to an increased disability rating for a back disability had been raised by statements submitted by or on behalf of the Veteran in May 2013, and referred the issue to the Agency of Original Jurisdiction (AOJ) for appropriate action.  In December 2013, the AMC referred this issue to the AOJ.  However, it appears the issue still has not been adjudicated by the AOJ.  Therefore, the Board again refers the issue to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets the additional delay, but for reasons explained immediately below, the Board again finds a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

First, it appears the Veteran's substantive appeal filed in December 2008, to include attachments, is not currently of record.  See, e.g., March 2010 Statement of Accredited Representative in Appealed Case.  It appears the Veteran resubmitted copies of at least some of the attachments in May 2013.  However, on remand, the AOJ should undertake appropriate efforts to associate the December 2008 substantive appeal and any attachments with the evidentiary record.

Next, in the August 2013 remand, the Board instructed the AOJ to provide the Veteran with an appropriate VA examination to determine the current severity of his right knee and ankle disabilities.  In September 2013, the AOJ initiated requests for knee and ankle examinations at the Fayetteville VA Medical Center (VAMC).  In a September 2013 letter, the AOJ informed the Veteran that it had requested the VA medical facility nearest to him to schedule him for an examination, and that they would notify him of the date, time, and place of the examination.  However, the evidentiary record contains only a September 2013 addendum to the January 2013 VA examination report, dated one day after the AOJ's examination request and the letter to the Veteran.  The examiner indicated only that the evidentiary record and the previous examination report had been reviewed; there was no indication the Veteran was examined as instructed.  In a January 2014 statement, the Veteran confirmed that he was not provided with notice of any scheduled examination, and was not provided a new VA examination as instructed by the Board.  Further, in his January 2014 statement the Veteran indicated his right knee condition has worsened.  On remand, the AOJ should afford the Veteran a new VA examination, at a facility other than the Fayetteville VAMC, if possible, to determine the current nature and severity of his right knee and right ankle disabilities.

Further, the evidence of record indicates there are outstanding private treatment records.  The Veteran has indicated that the 2011 surgery on his right knee was performed by Dr. H., and that Dr. H. continues to provide treatment, including another possible right knee surgery.  The Veteran has also indicated he has received treatment for his right knee from Dr. D.R. in Marshfield, Missouri in 2013.  See January 2014 Veteran statement; see also December 2011 K.M. letter (surgery by Dr. D.H. in 2011).  On remand, the AOJ should undertake appropriate efforts to obtain all outstanding private treatment records.  Finally, on remand the AOJ should also obtain any updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate efforts to associate the Veteran's December 2008 substantive appeal, including all attachments, with the evidentiary record.  All efforts to reassociate the substantive appeal with the record should be clearly documented, and if these documents are unavailable, the Veteran should be provided an opportunity to resubmit his substantive appeal and attachments.

2. The AOJ should ask the Veteran to identify all private treatment related to his right knee and right ankle disabilities.  The AOJ should undertake appropriate development to obtain all of the Veteran's outstanding private treatment records, to include from Dr. D.H. regarding his 2011 right knee surgery and any ongoing treatment, and from Dr. D.R. in Marshfield, Missouri.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the Veteran's records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain his records on his own.

3. The AOJ should obtain all outstanding VA treatment records since January 2013.  All obtained records should be associated with the evidentiary record.

4. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner, at a facility other than the Fayetteville VAMC, if possible, to determine the current manifestations and severity of his service-connected right knee and right ankle disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner should describe all pertinent symptomatology, and should provide the following information: 

a) The examiner should specifically state range of motion findings for the right knee and right ankle using a goniometer.  The examiner should test the ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b) The examiner should express an opinion concerning whether there would be additional limits on functional ability of the right knee and/or the right ankle on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss of the right knee and/or the right ankle due to excess fatigability, incoordination, weakness, or flare-ups.

c) The examiner should describe any subluxation or instability of the right knee.

d) The examiner should describe any muscle atrophy in the Veteran's right thigh and/or calf.

The complete rationale for all opinions should be set forth.  

5. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

